Citation Nr: 0731431	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-03 364A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969, with service in Vietnam from June to November 1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2002 rating action that denied 
service connection for PTSD and for residuals of a right 
orchiectomy.  

By rating action of January 2004, the RO granted service 
connection for residuals of a right orchiectomy; this 
represents a full grant of the benefit sought on appeal with 
respect to that issue.

In June 2007, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for PTSD by rating 
action of October 1993; the appellant was notified of that 
determination by letter of November 1993, but he did not 
initiate an appeal.

3.  Additional evidence received since the October 1993 
rating action is either duplicative or cumulative of evidence 
previously considered, or if new, does not bear directly or 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1993 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).

2.  The evidence received since the RO's October 1993 rating 
action denial is not new and material, and the criteria for 
reopening the claim for service connection for PTSD are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(as in effect prior to 29 August 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

In a November 2001 pre-rating letter, the RO notified the 
veteran of what constituted new and material evidence 
required to reopen the claim, as well as what the evidence 
had to show to establish entitlement to the underlying claim 
for service connection.  The RO also explained the type of 
evidence needed to establish each element.  Thereafter, he 
was afforded opportunities to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

Additionally, the latter 2001 RO letter provided notice that 
the VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA was 
responsible for obtaining, to include Federal records.  A 
post-rating October 2003 RO letter requested the veteran to 
furnish additional information about his claimed stressor, 
and an April 2006 letter requested him to furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that the 2001 RO letter, together 
with the 2003 and 2006 RO letters, cumulatively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, documents fully meeting the VCAA's notice 
requirements were not furnished to the veteran prior to the 
July 2002 rating action on appeal.  However, the Board finds 
that the delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue, and the RO 
afforded him proper notice pertaining to the degree of 
disability and the effective date in its April 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  As a result of these 
efforts, extensive post-service VA medical records through 
2005, as well as a transcript of the veteran's June 2007 
Board hearing have been associated with the claims folder, 
and considered in adjudicating this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In short, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
The Board also finds that the record presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with the matter on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
(2007); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2007). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (18 October 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the VA determines that a veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence, and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the alleged stressor is not combat 
related, then the claimant's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown,        10 Vet. App. 128, 147 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. 
at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's claim for service connection for PTSD has been 
previously considered and denied.  By rating action of 
October 1993, the RO denied service connection for PTSD on 
the grounds that, although the medical evidence showed a 
current diagnosis of PTSD along with other diagnosed 
psychiatric disorders, the evidence did not show that he 
engaged in combat with the enemy during his service, nor did 
the record include credible supporting evidence corroborating 
the occurrence of his claimed inservice stressor.  

The evidence then considered included the service medical 
records and post-service VA medical records.  The service 
medical records were negative for findings or diagnoses of 
PTSD, and the veteran was psychiatrically normal on November 
1969 separation examination.  The post-service evidence 
included 1993 VA medical records showing diagnoses of 
depression and PTSD, and the veteran's allegation of a 
stressful event in military service, i.e., the death of a 
service comrade in a bunker that was struck by enemy mortar 
fire.  The RO found that the veteran's claimed stressor was 
too nonspecific to verify.       

The appellant was notified of the October 1993 RO 
determination by letter of November 1993, but he did not 
initiate an appeal.  As such, that rating action is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

However, under pertinent legal authority, the VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The current request to reopen the claim was filed on 10 
August 2001.  With respect to attempts to reopen previously-
denied claims prior to 29 August 2001, 38 C.F.R. § 3.156(a) 
provides that new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.
 
Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the October 1993 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final October 1993 denial constitutes 
new and material evidence to reopen the claim for service 
connection for PTSD, in that there remains no evidence to 
support or corroborate his claimed inservice stressor.

The additional pertinent medical evidence added to the record 
since the final October 1993 rating action-consisting of VA 
treatment records dated from 1993 to 2005-only continues to 
show that the veteran receives ongoing post-service treatment 
for symptoms suggestive of PTSD, as well as for other 
diagnosed psychiatric and medical disorders, including 
cocaine and alcohol abuse and a bipolar mood disorder.  
August 2001 psychological testing was only marginally 
supportive of PTSD, and the conclusion was that the data did 
not fully support a diagnosis of PTSD.  April 2003 
psychological testing was suggestive of a severe psychiatric 
condition (a bipolar disorder) in addition to symptoms 
consistent with PTSD.  In September 2004 and January 2005, 
the assessments included substance abuse.  The assessments 
after May 2005 psychiatric evaluation were depressive 
disorder, rule out PTSD, and history of cocaine and alcohol 
dependence.  

The only other evidence added to the record consists of the 
veteran's assertions advanced through June 2007 Board hearing 
testimony.  At the hearing, the veteran testified that he did 
not know the last name or hometown of the service comrade who 
was reportedly killed in the claimed bunker explosion, and 
that he was not in contact with any service comrades who 
might be able to corroborate his account of the claimed 
stressor incident and assist in its verification.  To the 
extent that such assertions are reiterations of previously-
advanced assertions or non-specific, unverifiable claimed 
stressors, the Board finds that such evidence does not, by 
definition, constitute new evidence to reopen the claim.  
However, with respect to any new assertions advanced, absent 
credible evidence of combat to which an identified stressor 
is related, the veteran cannot establish the occurrence of a 
specific stressor on the basis of his assertions alone.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Zarycki, 6 
Vet. App. at 98.

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
October 1993 rating action is merely cumulative and redundant 
of evidence previously submitted, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for PTSD.  The 
additional evidence still does not establish that the veteran 
engaged in combat with the enemy during his military service, 
or verify the occurrence of any specific stressor.  In the 
absence of credible evidence that a claimed stressor actually 
occurred-an essential criterion of 38 C.F.R. § 3.304(f)-
service connection for PTSD may not be granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims folder since the 
October 1993 RO denial constitutes new and material evidence 
to reopen the claim for service connection for PTSD.  As 
such, the October 1993 rating action remains final, and the 
appeal must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


